Appeal from an order of the Supreme Court at Special Term, entered March 11, 1976 in Tompkins County, which granted defendants’ motion to dismiss the complaint on the ground that it fails to state a cause of action. The underlying action is one for treble damages based on an alleged violation of section 487 of the Judiciary Law. Defendant Williamson was sued individually and as a partner in the Ithaca law firm of Mazza, Williamson and Clune. Plaintiff alleges that Williamson, while acting as County Attorney in a prior lawsuit which she brought against the County of Tompkins and several county officers, acted deceitfully in violation of section 487 of the Judiciary Law. Specifically, plaintiff alleges that Williamson deceitfully brought a motion to dismiss such prior action before Justice Frederick Bryant, knowing that the Justice was biased against plaintiff. She also claims that Williamson swore falsely to an affidavit in that action. The record reveals that Justice Bryant refused to disqualify himself and dismissed plaintiff’s complaint in the action. An appeal was taken from that order, but, as yet, has not been perfected. In the instant action Special Term granted defendants’ motion to dismiss the complaint. We agree. The record reveals that defendant Williamson was acting solely in his capacity as ' County Attorney in the prior action and, consequently, there could be no liability on the part of the partnership. Moreover, an examination of the affidavit submitted by Williamson in the prior action affirmatively demonstrates that he. was guilty of no deceit. It establishes that in lawyer-like fashion he merely attempted to summarize the allegations of the complaint. As to the alleged bias of Justice Bryant, that issue can be raised only on an appeal in the prior action. The order of Special Term, therefore, should be affirmed. Order affirmed, with costs. Koreman, P. J., Sweeney, Kane, Mahoney and Herlihy, JJ., concur.